Lindsay, J.
The petition in this case sets up a claim for the hire of slaves from April, 1863, to some time in June, 1865. The allegations are aptly and properly made in the petition, with the assignment of breaches, as if in assumpsit. A demurrer was filed, and a special exception to the cause of action, upon the ground that slavery had been abolished in the State, by the proclamation of the President of the United States, on the 1st day of January, 1863. This question was adjudicated by this court at its Austin term, (1868,) in the case of Hall v. Reese; in which it was settled that emancipation was not an accomplished fact in the State of Texas until the 19th day of June, 1865. Hence, slaves were the subjects of bailment for hire down to that time in the history of this State. Neither the demurrer nor the special exception, therefore, were rightfully sustained by the District Court. Wherefore, the judgment is reversed and remanded for trial of the merits of the cause.
Reversed and remanded.